732 N.W.2d 896 (2007)
DESTINY 98 TD SCIO TOWNSHIP, Plaintiff-Appellee,
v.
ALL OCCUPANTS, Defendant, and
Peter Beal, Defendant-Appellant.
Peter Beal, Plaintiff-Appellant,
v.
Destiny 98 TD Scio Township, Defendant-Appellee.
Docket Nos. 133230, 133231. COA Nos. 270400, 270401.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.